NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS RENE SAMAYOA CASTILLO,                   No.    16-73098

                Petitioner,                     Agency No. A029-139-292

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Carlos Rene Samayoa Castillo, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order denying his motion to terminate

proceedings and ordering him removed. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and constitutional claims.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The agency did not err or violate due process in denying Samayoa Castillo’s

motion to terminate removal proceedings, because his testimony before the IJ on

March 20, 2015, was sufficient to sustain the charge of removability and was

independently obtained subsequent to the alleged due process and regulatory

violations. See Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986)

(even if interrogation and arrest involved constitutional violations, “they would not

prevent reliance by the Board [BIA] on petitioners’ voluntary admission of illegal

entry at the subsequent deportation hearing” (alteration in original, citation

omitted)). The record does not support Samayoa Castillo’s contention that his

testimony on March 20, 2015, was involuntary, or that the IJ was biased.

      Because the agency relied on Samayoa Castillo’s 2015 testimony and not the

contested documents to find him removable, he has not shown any prejudice from

the agency’s admission into evidence of documents containing his 2005 statements

without allowing him the opportunity to cross-examine the authors of those

documents. See Gomez-Velazco v. Sessions, 879 F.3d 989, 993 (9th Cir. 2018)

(“[A]n individual may obtain relief for a due process violation only if he shows

that the violation caused him prejudice, meaning the violation potentially affected

the outcome of the immigration proceeding.”) Similarly, because the agency did


                                          2                                      16-73098
not rely on his 2005 statements, we do not reach Samayoa Castillo’s contentions

that his 2005 statements should have been suppressed on the basis of alleged

egregious violations of the Fourth Amendment and the Federal Regulations.

See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (review is limited to

the actual grounds relied upon by the BIA).

      To the extent Samayoa Castillo contends the immigration officers who

questioned him on May 3 and 4, 2005, violated 8 C.F.R. § 287.8(c)(2)(vii), we lack

jurisdiction to consider this unexhausted contention. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (this court lacks jurisdiction to review contentions not

raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     16-73098